Citation Nr: 0633960	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  98-03 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of brain 
trauma with tinnitus, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) rating for 
residuals of a mandible fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Roanoke, 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in July 
2003, but was remanded for further development.  The 
veteran's appeal has now been returned to the Board for 
additional consideration. 

In addition to the issues listed above, the Board notes that 
the veteran's claim for entitlement to a total rating based 
on individual unemployability due to service connected 
disabilities was denied in a January 2000 rating decision.  
She was mailed notification of this decision in February 
2000.  There is no indication that the veteran submitted a 
notice of disagreement with this decision. 

In a July 2001 supplemental statement of the case, the claim 
for entitlement to a total rating was listed as an issue on 
appeal.  The reasons and bases portion of this document 
informed the veteran that although her claim for a total 
rating had been received subsequent to the appeal of her 
other claims, the matters were so intertwined that the total 
rating would be considered as part of her appeal.  She was 
further informed that this claim would be certified to the 
Board without any further action on her part.  In spite of 
what the veteran was told in the July 2001 supplemental 
statement of the case, the June 2002 Certification of Appeal 
to the Board did not include the issue of entitlement to a 
total rating.  

The information contained in the July 2001 supplemental 
statement of the case was erroneous.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006).  The Board 
does not have jurisdiction over a claim absent a timely 
notice of disagreement.  Manlincon v. West, 12 Vet App 238 
(1999).  None of these three documents exist for the 
veteran's claim for a total rating.  Therefore, this issue is 
not before the Board.  To the extent that the veteran may 
wish to address this issue further, it is referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran presented testimony regarding her current appeals 
at a hearing before a Veterans Law Judge at the RO in 
February 1999.  The Veterans Law Judge who conducted this 
hearing is no longer employed at the Board.  

In September 2006, the veteran was informed by letter that 
she was entitled to a new hearing before the Veterans Law 
Judge who would be deciding her case.  She was asked to 
indicate whether or not she wished to have an additional 
hearing.  A reply was received from the veteran in October 
2006 indicating that she wished to attend another hearing 
before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:

Afford the veteran an opportunity for 
the requested hearing before a Veterans 
Law Judge at the RO.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


